Petition for Writ of Mandamus Denied and
Memorandum Opinion filed April 22, 2010
 
In
The
Fourteenth
Court of Appeals

NO. 14-10-00275-CV

 
In Re Weeks Marine, Inc. and Atlantic Sounding Co.,
Inc., Relators

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS

MEMORANDUM
 OPINION
On March 31, 2010, relators, Weeks Marine, Inc. and
Atlantic Sounding Co., Inc., filed a petition for writ of mandamus in this
Court.  See Tex. Gov’t Code Ann. § 22.221 (Vernon 2004); see also Tex.
R. App. P. 52.  In the petition, relators asks this Court to compel the
Honorable Sharon McCally, presiding judge of the 334th District Court of Harris
County, set aside her March 26, 2010 order granting the motion to compel
witness statements and directing relators to produce all witness statements.  
Relators have not established their entitlement to
the extraordinary relief of a writ of mandamus.  Accordingly, we deny relators’
petition for writ of mandamus.  We lift the stay order issued on March 31, 2010.
 
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices Yates, Seymore, and Brown (Yates,
J. not participating).